Citation Nr: 1817315	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, and/or as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970, including service in the Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In May 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  In October 2016, the Board denied service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2017, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel.  The Court's order remanded the matter for action consistent with the terms of the JMPR.

In November 2017, the Board remanded the matter to the AOJ for additional evidentiary development and due process considerations in compliance with the Joint Motion and the Court's order.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and, absent evidence to the contrary, is therefore legally presumed to have been exposed to an herbicide agent (i.e., Agent Orange).

2.  The most probative evidence establishes that the Veteran's current hypertension is not causally related to his active service or any incident therein, to include presumed exposure to Agent Orange, nor is it causally related to or aggravated by a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C. § 1110 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the Veteran's June 1968 enlistment examination, his blood pressure was noted as 126/78.  In-service treatment records are negative for any complaints, treatment, or diagnosis of hypertension.  At his November 1970 separation medical examination, his blood pressure was noted as 120/60.   

Review of post-service treatment records for the period of April 2005 to January 2018 shows diagnosis and treatment for hypertension.  

In August 2009, the Veteran was afforded a VA medical examination in connection with the claim.  The Veteran reported that he was diagnosed with hypertension 4 to 5 years ago and treated with Lisinopril.  The examiner opined that the Veteran's hypertension was not caused or aggravated by service-connected diabetes.  The examiner explained that hypertension related to diabetes has onset in stage 3 diabetic neuropathy.  The examiner further noted that the Veteran did not have diabetic neuropathy, and his hypertension predated diabetes.  The Veteran's hypertension was not a complication of diabetes.

In an August 2010 statement, the Veteran asserted that his hypertension was directly related to his diabetes.  He further noted that he did not have hypertension before his diabetes, which is why he felt that his hypertension was caused by diabetes.  

The Veteran underwent a VA medical examination in July 2014.  He asserted that his hypertension was due to the lack of sleep related to dreams from his service-connected post-traumatic stress disorder (PTSD).   The examiner opined that the Veteran's hypertension was not proximately caused by or aggravated by a service-connected disability.  The examiner explained that based on diagnoses and problem lists, the Veteran's hypertension pre-dated his diagnosis of diabetes by approximately four years.  The medical evidence of record showed that the Veteran minimally met the VA diagnostic criteria for diabetes as of July 2005 based on a second blood glucose level of 126 or greater, approximately four months after the diagnosis of hypertension.  It was noted that glucose readings done over a period of nine years prior to July 2005 were not high enough to meet the VA diagnostic criteria for diabetes, rendering July 2005 the earliest possible date for a diagnosis of diabetes.  Therefore, the examiner opined that it was impossible for the Veteran's service-connected diabetes to have caused his hypertension.  There was no evidence that diabetes had permanently worsened hypertension beyond the natural course.  The examiner further explained that in order for diabetes to be considered the cause of hypertension, there typically would need to be a concurrent diagnosis of stage 3 chronic kidney disease, which the Veteran has never had.  

In regard to a nexus between the Veteran's service-connected PTSD and his hypertension, it was noted that the Veteran appeared to contend that his ongoing sleep problems that are related to his PTSD were the cause of his hypertension.  The examiner opined that the expectation is that the hypertension would have developed a lot sooner than 35 years after he started having sleep problems associated with PTSD.  Even if the Veteran's hypertension had been in existence for 35 years, undetected and undiagnosed, it would be typical for additional problems such as congestive heart failure to have manifested after so many years of untreated hypertension.  The Veteran had no known stigmata of chronic uncontrolled hypertension at the time of his diagnosis; therefore, it was unlikely his hypertension had been going on, undetected, for 35 years, so as to be caused by his service-connected PTSD.  Furthermore, review of post-service treatment records revealed the Veteran has had good control of his blood pressure with just one medication, indicating he has not had a permanent worsening of his hypertension, either from his diabetes or his PTSD.

In November 2017, the Veteran underwent a VA medical examination.  He stated that he did not know whether his hypertension was caused by his past herbicide exposure, but indicated he was aware that his obesity likely had something to do with his blood pressure problem.  The examiner opined that it is less likely than not that the Veteran's hypertension was caused or aggravated by his in-service exposure to herbicides.  The examiner explained that review of the Veteran's health records showed that he had carried the diagnosis of hypertension for several years.  The condition was added to his problem list in July 2005.  The Veteran had been on medication for hypertension for several years, and still took it on a daily basis.  The claimed medical condition was a current one.  The examiner noted that based on generally accepted medical knowledge about hypertension, herbicide exposure does not cause or aggravate hypertension.  

The examiner further noted that in UptoDate.com, a peer reviewed medical reference; it stated that "Most patients with hypertension have primary hypertension (formerly called "essential" hypertension).  The pathogenesis of primary hypertension is not well understood but is most likely the result of numerous genetic and environmental factors that have multiple compounding effects.  Numerous risk factors for developing hypertension have been identified, including age, black race, a history of hypertension in one or both parents, a high sodium intake, excess alcohol intake, excess weight, and physical inactivity." 

The examiner explained that primary hypertension is the type of hypertension that makes up about 95% of the cases.  As noted above, herbicide exposure is not on the list of risk factors.  (There is not an identified "cause" for this type of hypertension (Primary HTN).)  The remaining 5% of cases of hypertension are in the category of secondary hypertension.  This means that the condition is "secondary to" another condition.  According to UptoDate.com, the causes of secondary hypertension include prescription or over-the-counter medications; illicit drug use; primary renal disease; primary aldosteronism; renovascular hypertension; obstructive sleep apnea; pheochromocytoma; Cushing's syndrome; other endocrine disorders; hypothyroidism; hyperthyroidism; hyperparathyroidism; and coarctation of the aorta.

The examiner noted that herbicide exposure was not included above, as a cause for hypertension.  Generally speaking, it did not appear that herbicide exposure causes hypertension, be it primary or secondary.  As far as aggravation was concerned, the examiner explained that the Veteran's blood pressures had been fairly well controlled for years on one medication.  His doctor recently reduced the dose of that medication because the Veteran's blood pressure was getting too low.  This indicates there was not a permanent worsening of his hypertension beyond the normal natural history of the condition due to herbicides (or anything else, since the condition had actually been chronically stable and recently improved.  It doesn't meet the VA definition of "aggravation".)


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including cardiovascular-renal disease such as hypertension, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017).

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).   

Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2017).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017).

The enumerated diseases which are deemed to be associated with herbicide exposure are: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemia's; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); 1 Vet. App. 49 (1990).


Analysis

Applying the legal criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension.  

As a preliminary matter, the Board finds that the most probative evidence of record establishes that hypertension was not present during any period of active service.  As set forth above, the Veteran's service treatment records do not document any complaints, treatments, or diagnosis of hypertension.  At his November 1970 separation medical examination, his blood pressure reading was normal.  The first evidence of hypertension was not documented until July 2005, approximately 35 years post service.  

There is also no indication that hypertension manifested within one year of his separation from active duty.  Moreover, there is no indication in the evidence of record that any medical professional has related the Veteran's current hypertension to his active service or any incident therein, and the Veteran has not contended otherwise.

The Board has also carefully considered whether the Veteran's hypertension is causally related to his exposure to Agent Orange in Vietnam.  Although the Veteran served in Vietnam and is therefore legally presumed to have been exposed to Agent Orange, hypertension is not amongst the presumptive diseases associated with Agent Orange exposure.  As set forth above, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 81,332 (Dec. 27, 2010).

Although the presumptive regulations do not avail the Veteran, he may nonetheless establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In this case, however, the most probative evidence establishes that the Veteran's current hypertension disability is not causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  As discussed in detail above, the November 2017 VA examiner opined that it is less likely than not that the Veteran's hypertension was caused or aggravated by his in-service exposure to herbicides.  The Board assigns this medical opinion great probative weight.  It was rendered by a qualified medical professional who examined the Veteran, considered his medical history, and reviewed the pertinent medical records and literature.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, the examiner addressed the Veteran's contentions and provided a rationale for the conclusion he reached, including reference to the pertinent medical literature.  There is no other clinical evidence of record which contradicts his medical conclusions.  

As set forth above, the Veteran has contended that his hypertension is secondary to his service-connected diabetes and/or PTSD.  In order for a claimant to prevail on the issue of entitlement to secondary service connection, the record must contain evidence establishing a connection between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 3.310(a).

After reviewing the record, the Board finds that the preponderance of evidence is against the claim of secondary service connection.  As set forth above, the August 2009 and July 2014 examiners opined that the Veteran's hypertension was not caused by or aggravated by his service-connected diabetes.  The July 2014 examiner concluded that the Veterans' hypertension was not caused or aggravated by his service connected PTSD.  The Board notes that the VA examiners provided detailed rationales to support their findings.  Therefore, the Board assigns the examiners' opinions significant probative weight, as they were provided by medical professionals with appropriate expertise to opine on the matter at issue.  Moreover, their opinions were based on an examination of the Veteran, a review of his clinical history and medical records, and recognized medical knowledge regarding the etiology of such conditions.  The Board notes that there is no other medical evidence of record that contradicts these opinions or otherwise suggests a link between the Veteran's hypertension and a service-connected disability.

To the extent that the Veteran asserts that his hypertension is secondary to a service-connected disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, as this matter is beyond the ability of a layperson to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau.  Questions of competency notwithstanding, the Board concludes that the opinions of the VA examiners, who possess a higher degree of expertise, outweigh the Veteran's opinion as to the etiology of his hypertension condition.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension, to include as secondary to a service-connected disability, and/or as due to herbicide exposure.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, and/or as due to herbicide exposure is denied. 



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


